 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JEFFREY VINCENT, State Bar No. 161013
     Supervising Deputy Attorney General
 3   ROBERT S. J. ROGOYSKI, State Bar No. 302472
     Deputy Attorney General
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-4400
      Fax: (415) 703-5480
 6    E-mail: Robert.Rogoyski@doj.ca.gov
     Attorneys for Defendant Hipolito Pelayo
 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11

12
     THE ESTATE OF CECIL ELKINS JR. et                    1:13-CV-01483-AWI-SAB
13   al. ,
                                                      STIPULATION AND PROPOSED
14                                        Plaintiffs, ORDER TO CHANGE THE BRIEFING
                                                      SCHEDULE AND HEARING DATES OF
15                 v.                                 ECF 203 AND 204
16                                                        Judge:        The Honorable Anthony W.
     OFF. H. PELAYO,                                                    Ishii
17                                                        Action Filed: September 12, 2013
                                         Defendant.
18

19

20        MAY IT PLEASE THE COURT:
21        Pursuant to the Court’s instructions at the November 18, 2019, telephonic status
22   conference, the counsel for plaintiffs and defendant who participated in the conference have met
23   and conferred and agreed upon the following amended schedule for ECF Nos. 203 and 204:
24        •   Oppositions to the pending motions shall be due on or before January 13, 2020.
25        •   Replies shall be due on or before January 21, 2020.
26        •   The motions shall be re-noticed for hearing on January 27, 2020, at 1:30 PM in
27            Courtroom 2, on the 8th Floor.
28
                                                      1
                                       STIPULATION AND PROPOSED ORDER (1:13-CV-01483-AWI-SAB )
 1

 2   Dated: November 18, 2019                  Respectfully submitted,
 3                                             XAVIER BECERRA
                                               Attorney General of California
 4                                             JEFFREY VINCENT
                                               Supervising Deputy Attorney General
 5

 6
                                               /s/__Robert Rogoyski________
 7                                             ROBERT S. J. ROGOYSKI
                                               Deputy Attorney General
 8                                             Attorneys for Defendant
                                               Hipolito Pelayo
 9

10
     Dated: November 18, 2019                  Respectfully submitted,
11

12
                                               __/S/ NICHELLE JONES__________
13                                             NICHELLE JONES
                                               Attorney for plaintiffs
14

15

16
     IT IS SO ORDERED.
17

18   Dated: November 19, 2019
                                       SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                           2
                                STIPULATION AND PROPOSED ORDER (1:13-CV-01483-AWI-SAB )
